UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2180


KAI CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



                               No. 07-1921


KAI CHEN, a/k/a Di Di Huang, a/k/a Chen Kai,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:    August 7, 2009                 Decided:   August 27, 2009


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Troy Nader Moslemi, ALL PEOPLES LAW CENTER, P.A., Miami,
Florida, for Petitioner in No. 06-2180; Gary J. Yerman, YERMAN &
ASSOCIATES, New York, New York, for Petitioner in No. 07-1921.
Jeffrey S. Bucholtz, Acting Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Jonathan Robbins, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated petitions for review, Kai Chen,

a     native    and     citizen      of    the     People’s       Republic        of     China,

petitions for review of two separate orders of the Board of

Immigration       Appeals      (“Board”)       (1)     adopting      and    affirming        the

immigration       judge’s      decision,         which      denied    his    requests        for

asylum,        withholding      of     removal,        and     protection         under      the

Convention       Against       Torture;     and       (2)     denying      his    motion      to

reopen.

               In Case No. 06-2180, Chen first argues that the Board

and immigration judge erred in finding that he failed to meet

his    burden     of   establishing        his     eligibility        for   asylum.          The

record reveals, however, that the asylum application was denied

on    the   ground      that    Chen      failed       to    establish      by    clear      and

convincing evidence that he filed his asylum application within

one    year     of     his    arrival     in     the     United      States.           We   lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2006), even in light of the REAL ID Act of 2005,

Pub. L. No. 109-13, 119 Stat. 231.                     See Gomis v. Holder, __ F.3d

__,     2009     WL    1912622,      *5     (4th       Cir.     2009).           Given      this

jurisdictional bar, we cannot review the underlying merits of

Chen’s asylum claim.

               Chen    also    contends        that     the    Board     and     immigration

judge erred in denying his request for withholding of removal.

                                               3
“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

if the alien shows that it is more likely than not that h[is]

life or freedom would be threatened in the country of removal

because of h[is] race, religion, nationality, membership in a

particular social group, or political opinion.”                  Gomis, __ F.3d

at __, 2009 WL 1912622 at *5; see 8 U.S.C. § 1231(b)(3) (2006).

Based on our review of the record, we find that Chen failed to

make the requisite showing before the immigration court.                         We

therefore uphold the denial of his request for withholding of

removal.

              We also find that substantial evidence supports the

finding that Chen failed to meet the standard for relief under

the    Convention    Against     Torture.        To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2009).                 We find that

Chen failed to make the requisite showing before the immigration

court.     Accordingly, we deny the petition for review in Case No.

06-2180.

              In   Case   No.    07-1921,      Chen   challenges      the   Board’s

denial of his motion to reopen.               We have reviewed the record and

the Board’s order and find no abuse of discretion.                    We therefore

deny    the   petition    for    review       substantially    for    the   reasons

stated by the Board.            See In re: Chen (B.I.A. Aug. 31, 2007).

                                          4
We note that Chen’s argument that he is entitled to file an

untimely application for relief from removal based on changed

circumstances,     see    8   U.S.C.     §    1158(a)(2)(D)     (2006),     without

meeting    the   requirements     for    filing    a   motion    to   reopen,    is

squarely foreclosed by our recent decision in Zheng v. Holder,

562 F.3d 647 (4th Cir. 2009).

            Accordingly, we deny the petitions for review.                       We

dispense    with   oral       argument       because   the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITIONS DENIED




                                         5